JUDGE BENNETT
delivered the opinion oe the court.
The appellees by their separate actions, which, however, were tried together, attached the interest oí J. A. Brown that he owned, as one oi the heirs, in the personal and real estate of W. S. Brown, the appellant’s intestate, to satisfy their claims against J. A. Browh. J. A. Brown’s co-heirs were not made parties to said action. The appellant, as W. S. Brown’s .administrator, and J. A. Brown, by warning order, are the only defendants to said actions.
The appellant resists the right of the appellees to subject said interest upon the ground that J. A. Brown was at the time of W. S. Brown's- death indebted to him in a larger sum than the value of said interests, which he relied upon as a set-off to the appellees’ claims.
The lower court seemed to think that the appellant could not rely upon J. A. Brown’s indebtedness to W. S. ■ Brown’s estate as a set-off to the appellant’s demands, upon the ground, it is supposed, that the appellees, as creditors of J. A. Brown, obtained by their attachments a right to J. A. Brown’s interest in said estate superior to that of the appellant as administrator.
It is well settled, that an administrator may plead *277as a set-off a distributee’s indebtedness to his intestate’s estate against the distributee’s interest therein. Waterman on Set-off, page 234, sums up the rule as follows: “The right of the executor or administrator to retain, in such cases, depends upon the principle that the legatee or distributee is not entitled to his legacy or distributive share while he retains in his own hands a part of the fund out of which that and other legacies or distributive shares ought to be paid, or which were necessary to extinguish other claims on that fund. In other words, the legatee or distributee in such cases seeks to obtain a portion of the fund which the testator, or the letters of administration, have placed in the hands of the executor or administrator to pay debts and legacies or distributive shares; while such legatee or distributee is himself a debtor to the estate, and by withholding payment diminishes the fund to that extent. And it is against conscience that he should receive any thing out of the fund without deducting therefrom the amount of that fund which is already in his hands as a debtor to the estate.” . .
It can not be doubted that had J. A. Brown sued for his distributive share of the personal estate in the hands of the appellant, the latter could have pleaded his indebtedness to the estate as a set-off; and it seems clear that the appellees, as creditors of said Brown, in seeking to subject his interest as distributee to their demands against him, have no greater right, as regards the appellant’s right to a set-off, than J. A. Brown had. They, as such creditors, can subject his interest in said estate precisely as he *278could have done; but their right is not superior to his as against the right of the appellant; and it is seen that said Brown’s right is subject to the appellant’s right to a set-off by the sum that said Brown was indebted to his intestate. Nor did the appellees acquire a superior right to that of the appellant by reason of their attachments. The appellant’s plea .of set-off is a defense that extinguishes Brown’s right to any distributive share in the estate, and there is no saving in' behalf of his creditors. Nor do their attachments give them an equity superior to the right of appellant, it existing at the time the attachments were obtained.
But it is said that the right of set-off by the administrator only applies to the extent of extinguishing the distributee’s interest in the personal estate, and as the land descended directly to the heirs, it was right to sustain the attachments to the extent that they were levied upon J. A. Brown’s interest in said land. It may be (a point, however, that we do not decide) that the appellant, as administrator, had no right to rely upon the set-off, except to the extent of extinguishing the distributee’s interest in the personal estate. But it is clear that the distributee’s interest in the real-estate should be extinguished to the extent of the amount he has received from the ancestor, so far as it exceeds his interest in the personal estate. He stands in the attitude of having received so much from the estate, and if his distributive share in the personal estate is not equal to the amount thus received, the real estate ought to be held to be charged with the payment of the remainder in the division. *279and he to receive that much less. This is the only equitable rule. Were it otherwise, the one heir might virtually get a double or a treble portion.
Prom what has been said the case must be reversed, with directions to overrule the demurrer, and to order the heirs to be made parties and -allowed to defend, and for further proceedings consistent with this opinion.